McCay, Judge.
1. It would be pushing the idea of master and servant very far to say that the plaintiff in this case was in the service of the defendant, or that he stood in any relation analagous. We have taken some pains to search after cases, and we have not found one where the relation has been held to arise in a case like this. The cases are, many of them, collected in Shearman & Redfield, and in all of them the relation of employer and employee, in its ordinary sense, existed. The plaintiff here, was, by his own servant — his son — delivering wood to the de*93fendants by the load or cord — selling it, just as he might have been bringing him and selling to him butter, meat, corn, or any other article of trade; and he stood towards the defendants precisely as any other man stood who, in consequence of his business wants, had occasion to visit the mill.
2. As to the amount of the verdict, we do not think the jury have so far exceeded the limit as to show passion or prejudice. The permanent injury to the young man may not be very great, though, from the testimony of the physician, one cannot but feel that the effect of this accident may, at any time, prove very serious, whilst the pain and terror already suffered are, in themselves, no small matter. At first, we were rather dubious whether the verdict for the father could be so well defended; but, on further consideration, we think it may. The loss of his horse, the injury to the wagon, the loss of the son’s service while laid up, and the expense of taking care of him and of the horse, are not all his injury. If the doctor is right, the son may, at any time, be again prostrate from the effect of his injury, and new loss and new expense come to the father. Upon the whole, we do not feel authorized to say the verdict is excessive. Upon the general question, whilst we have no idea, as we suppose the jury had none, that the defendants were not as much astonished and shocked by this explosion as anybody else, yet that is not a complete reply to the plaintiff’s action. Good faith and good intentions — the absence of willful neglect, does not excuse from damages a man who puts the lives and the limbs of the community in danger by setting up in its midst a dangerous machine. To say the least of it, he is bound to have his machine up to the highest point of the art, and to have it managed by a skillful man, and one acquainted with the nature of it, and the character of the dangers attaching to the use of it. Though there is some conflict in the evidence, .yet, it seems to us that the defendants have not brought themselves within this rule. It was not the act of very prudent men to set up in the community such a boiler, and have it in such charge. We cannot feel that the evidence of want of due *94care is so weak as to justify a Court in saying that the jury could not fairly have found for the plaintiffs. True, Mr. Stewart is not shown to be a boiler maker, but he has had some experience, and we cannot feel-that the jury were not justified in considering the defendants in fault for not heeding his warnings.
Judgment affirmed.